IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 193PA16

                              Filed 3 November 2017

STATE OF NORTH CAROLINA

               v.
CALVIN RENARD CARTER


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 786 S.E.2d 432

(2016), vacating and remanding a judgment entered on 7 May 2015 by Judge Michael

D. Duncan in Superior Court, Forsyth County. Heard in the Supreme Court on 28

August 2017.


      Joshua H. Stein, Attorney General, by Kristin J. Uicker, Assistant Attorney
      General, for the State-appellant.

      Richard J. Costanza for defendant-appellee.


      PER CURIAM.


      For the reasons stated in State v. Brice, ___ N.C. ___, ___ S.E.2d ___ (Nov. 3,

2017) (No. 244PA16), the decision of the Court of Appeals is reversed.

      REVERSED.